DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: at page 20, line 13 of the filed specification, “(step S32)” should apparently read, “(step S34)”.  
Appropriate correction is required.
Claim Interpretation
Regarding contingent or conditional clauses beginning with the preposition “if” at lines 19 and 22 of claim 1, the examiner applies the guidance of MPEP 2111.04, II. and the PTAB Decision in Ex parte RANDAL C. SCHULHAUSER et al. (Precedential), Appeal 2013-007847, decided 28 April 2016, where the Board decided:
“A proper interpretation of claim language, under the broadest reasonable interpretation of a claim during prosecution, must construe the claim language in a way that at least encompasses the broadest interpretation of the claim language for purposes of infringement. . . . [In a method claim, if] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. . . . [However, the] broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure [] is present in the system regardless of whether the condition is met and the function is actually performed. Unlike [the method claim], which is written in a manner that does not require all of the steps to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 14 and 15, “the state of charge is restored to a restoring target value being set based on an actual state of charge of the battery”, is unclear because it is unclear whether the “an actual state of charge of the battery” is somehow different from the previously recited “the state of charge of the battery”, and if it is, what that difference is (or what “the state of charge” is if it is not an actual state of charge), and if it is not, why an indefinite article and a new adjective (“actual”) is being used to describe something that has already been recited.
In claim 5, lines 2 and 3, “the state of charge is maintained at an upper limit value when the actual state of charge is greater than or equal to the upper limit value” is 1 how a state of charge could possibly be maintained “at an upper limit value” when it was also “greater than” the upper limit value.  That is, if it is “greater than”, then apparently it is not “at”, and it is unclear from the teachings of the specification, for example, how much “greater than” the upper limit value the state of charge could be but still be considered (by applicant) to be “at” the upper limit value.  In claim 5, the difference between “the state of charge” and “the actual state of charge” is also unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (2016/0264124) in view of Hotta (Japan, 2009-279989; machine translation attached).
Hotta (‘124) reveals:
per claim 1, a control system for vehicle, comprising
an engine [e.g., 2] and a battery [e.g., 16] which are mounted on a vehicle;
a motor [e.g., 10] which is mechanically coupled to drive wheels of the vehicle, and is configured to receive electrical power from the battery [e.g., via electric power converter 20] and to generate a driving force for travel of the vehicle;
a generator [e.g., 6; cf. FIG. 16] which is mechanically coupled to the engine [e.g., via 4, 31, 32, etc.], and is configured to generate charging power of the battery with power of the engine;
a management controller [e.g., 26] which is configured to execute management control in which a state of charge of the battery is managed; and
a navigation controller [e.g., 28] which is configured to guide a travel route of the vehicle from a present location to a destination based on information on the present location and map information [e.g., paragraph [0066], “the navigation system 28 searches a travel route from the current spot to the destination and can guide the route on the display section”];
wherein the management control includes restoring control in which the engine is operated such that the state of charge is restored to a restoring target value being set based on an actual state of charge of the battery when the actual state of charge is equal to or less than a lower limit value [e.g., as shown in FIGS. 5, 8, 9, and 20, for example when the specified value is less than a specified value SL (or lower than the upper limit of the RNG)],
wherein, in the restoring control, the management controller is configured to:
judge whether or not the present location is on an expressway based on the information on the present location and map information [e.g., on the freeway, for example at S30 in FIG. 10];
judge whether or not a destination has been entered into the navigation controller [e.g., for example, at S20 in FIG. 10];
if it is judged that the present location is on the expressway and the destination has been input, set a first target value [e.g., the target value set at S405 in FIG. 11] as a restoring target value in case of the vehicle passing through a scheduled exit of the expressway [e.g., for example, at S40 during a first trip when the destination has been input at S20, with the destination being obviously relatively closer to the freeway]; and
if it is judged that the present location is on the expressway and the destination has not been input [e.g., when the destination has not been set by the user e.g., as at paragraph [0066], so that the answer at S20 is NO], set a second target value [e.g., the target value set at S405 in FIG. 11 to get to a relatively farther destination; that is, to travel the section from the exit of the freeway to the (estimated destination; or alternately the target value set at S406] as the restoring target value in case of the vehicle passing through a next exit of the expressway[e.g., for example, at S40 during a second trip when the destination had not been input at S20, with the (estimated at S50) destination being obviously relatively farther from the/a freeway; or during the second trip when the cost RC1 was determined to be less than RC2 and the target SOC was set to the full charge state];
Hotta (‘124) may not expressly describe that his hybrid vehicle and SOC recovery control system was used for e.g., first and second trips whose destinations were different distances from the freeway, or might have been used for two trips to the same destination, or the particular manner in which he estimated destinations when destinations were not set within the navigation system 28, although the examiner understands that these details would have been obvious to one of ordinary skill in the art from the teachings within Hotta (‘124), even without more, e.g., as being well-known and conventional to one of ordinary skill in the art.
However, in the context/field of a similar control device for a hybrid vehicle which increases the battery SOC (e.g., as shown in FIG. 3) when the vehicle travels on a suburban expressway between the points A2 and A3 at which urban areas end or begin (e.g., on a trip from a start point A1 in one urban area to a destination point A4 in another urban area), Hotta (Japan, ‘989) teaches i) that the increase in SOC to the “target SOC” on the suburban expressway is based on the “SOC for EV traveling on the distance” in the urban area to the destination (paragraph [0026]), with the (e.g., part linear) relationship between target SOC and remaining distance in the urban area to the destination being shown in FIG. 5, and ii) that when a destination position information cannot be obtained from the navigation device, obviously because a user input no destination information, an urban mileage per run frequency distribution of previous runs may be used in order to obtain (e.g., at Eq. (1)/from FIG. 4) an estimated remaining distance Xre of the urban mileage (from A3 to A4).
It would have been obvious at the time the application was filed to implement or modify the Hotta (‘124) hybrid vehicle and SOC recovery control system so that it was used for two different trips to two different destinations, with the destination of the first trip being closer to the freeway (exit) than to the destination of the second trip, with the user obviously entering the destination for the first trip into the navigation system, and the hybrid vehicle obviously estimating the distance to the second trip for example e.g., in the manners taught by Hotta (‘124) and Hotta (Japan, ‘989) when the user did not enter the destination, and so that the second SOC target value for SOC recovery in the second trip, as would have obviously been reached gradually and/or in steps while traveling on the (suburban) freeway as shown in FIG. 3 of Hotta (Japan, ‘989), would have thus been higher than the first SOC target value for SOC recovery in the first trip, because the second destination was farther than the first destination from the freeway (exit), as taught by Hotta (Japan, ‘989; paragraph [0026] and FIG. 5) and Hotta (‘124) at S405, or because RC1 < RC2 (leading to S406) for the second trip in Hotta (‘124), as combining prior art elements according to known methods to yield predictable results (KSR), and as  a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or modify the Hotta (‘124) hybrid vehicle and SOC recovery control system so that the user would have obviously traveled two times to a (single) desired destination that was closer to the freeway exit than a normal (e.g., mean) destination of the frequency distribution of his previous runs (as shown in FIG. 4 of Hotta (Japan, ‘989)[2]), the first time setting the destination with the navigation system (by which a true distance “x” to the desired destination would have obviously been obtained and used for determining the target SOC as taught in FIG. 5 by Hotta (Japan, ‘989)) and the second time not setting the destination with the navigation system, as taught by Hotta (Japan, ‘989), so that the (e.g., normal/mean) distance remaining Xre to the destination for the second time was obviously calculated (from the normal frequency distribution, for example using equation (1)) to be more than the actual distance, and so that the target SOC would have thus been set to be higher for the second time than for the first time, as taught by Hotta (Japan, ‘989), because the expected/remaining distance to the destination was determined to be greater, as combining prior art elements according to known methods to yield predictable results (KSR), and as  a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Hotta (‘124) hybrid vehicle and SOC recovery control system would have rendered obvious:
per claim 2, depending from claim 1, wherein the second target value is higher than the first target value [e.g., as would have obviously been the case when a second trip (in which the user obviously did not set a destination in the navigation system, but the destination was estimated (e.g., correctly) at S50) was taken by the user in Hotta (‘124) in which the distance to the destination was greater than in a first trip (in which he set the destination in the navigation system, so that the target SOC was higher for the second trip than for the first trip as taught e.g., at paragraph [0026] and in FIG. 5 of Hotta (Japan, ‘989); and/or when the target SOC for the second trip was obviously determined at S406 while the target SOC for the first trip was determined at S405; and as would have obviously been the case where the user was traveling twice to a single destination that was closer to the expressway than his normal frequency distribution of runs, and set the destination the first time with the navigation system but did not set the destination the second time so that the remaining distance Xre was obtained by equation (1) in Hotta (Japan, ‘989) to be greater than the actual (remaining) distance, such that a higher target SOC would have been used for the second time than for the first according to FIG. 5 in Hotta (Japan, ‘989), because the remaining distance Xre obtained by equation (1) was greater than the actual (remaining) distance, as taught by Hotta (Japan, ‘989)];
per claim 3, depending from claim 1, wherein the lower limit value includes a first lower limit value [e.g., the specified value SL in Hotta (‘124), which is “set” at all times] and a second lower limit value [e.g., the upper limit of the range RNG in Hotta (‘124), which is “set” at all times], wherein the first lower limit value is a value of the state of charge that is set when the destination has been input [e.g., the specified value SL (e.g., as shown in FIGS. 5, 8, 9, 20, etc.) is obviously set at all times in Hotta (‘124), e.g., and never erased from memory] and the present location is on the expressway, and the second lower limit value is a value of the state of charge that is set when the destination has not been input and the present location is on the expressway [e.g., the upper limit of the RNG (e.g., as shown in FIGS. 5, 8, 9, 20, etc.) is obviously set at all times in Hotta (‘124), e.g., and never erased from memory],
wherein the second lower limit value is higher than the first lower limit value [e.g., as shown in FIGS. 5, 8, 9, 20, etc. in Hotta (‘124)];
per claim 4, depending from claim 3, wherein the lower limit value further includes a third lower limit value which is a value of the state of charge that is set when the present location is not on the expressway [e.g., the lower limit of the RNG (e.g., as shown in FIGS. 5, 8, 9, 20, etc.) is obviously set at all times in Hotta (‘124), e.g., and never erased from memory],
wherein the first and second lower limit values are higher than the third lower limit value [e.g., as shown in FIGS. 5, 8, 9, 20, etc. in Hotta (‘124)];
per claim 5, depending from claim 1, wherein the management control further includes maintaining control in which the state of charge is maintained at an upper limit value when the actual state of charge is greater than or equal to the upper limit value [e.g., as shown by the steps of SOC recovery in FIG 3 of Hotta (Japan, ‘989)];
per claim 6, depending from claim 5, wherein the upper limit value includes a first upper limit value [e.g., for example only, SOC_C1  or SOC_4 in FIG. 3 of FIG. 3 of Hotta (Japan, ‘989), for raising the SOC while traveling on the suburban expressway to the target SOC (e.g., as shown in FIG. 5)] and a second upper limit value [e.g., for example only, SOC_C2 or SOC_5 in FIG. 3 of FIG. 3 of Hotta (Japan, ‘989), for raising the SOC while traveling on the suburban expressway to the target SOC (e.g., as shown in FIG. 5)], wherein the first upper limit value is a value of the state of charge that is set when the destination has been input and the present location is on the expressway [e.g., it is a value that is set regardless of whether the destination is obtained from the navigation device, or if Xre is obtained by the method of FIG. 4, in Hotta (Japan, ‘989)], and the second upper limit value is a value of the state of charge that is set when the destination has not been input and present location is on the expressway [e.g., it is a value that is set regardless of whether the destination is obtained from the navigation device, or if Xre is obtained by the method of FIG. 4, in Hotta (Japan, ‘989)],
wherein the second upper limit value is higher than the first upper limit value [e.g., as shown in FIG. 3 of Hotta (Japan, ‘989)];
per claim 7, depending from claim 1, wherein the vehicle is a series hybrid vehicle [e.g., for example, as shown in FIGS. 15 and 16 of Hotta (‘124)].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Okumura (Japan, 2004-236472) reveals SOC recovery control in FIGS. 4 and 6.
Campbell (Introduction to Statistical Methods) teaches that the area under a (e.g., continuous) frequency distribution may be set equal to one.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 For example, the examiner labels below/on the next page(s) the obvious (relatively) distance “x” to the desired destination on FIG. 4 of Hotta (Japan, ‘989) below, and also labels an example distance Xre obtained from equation (1) (and STIC translations of the axis legends) on FIG. 4, and shows the desired destination distance “x” and the mileage Xre obtained from equation (1) on the SOC diagram of FIG. 5, which finds the target SOC(s):
        
    PNG
    media_image1.png
    491
    590
    media_image1.png
    Greyscale

        
        
    PNG
    media_image2.png
    944
    1105
    media_image2.png
    Greyscale